DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the first office action on the merits in response to the above identified patent application filed on 04/06/2020. Claims 1-20 are pending and examined.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the claim 7 limitation "an inner edge of the cartridge perimeter has a physical dimension equal to a physical dimension of an inner edge of the associated feed hole in the single-walled combustion liner" must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are objected to because of the following inconsistencies:
In Figures 3 and 4, reference number "314" does not point to a "bell-mouth inlet". Rather, the reference number appears to be pointing to a tube wall of the chute. This is inconsistent with Figures 6 and 7, which show "314" pointing to a bell-mouth inlet of the chute.
Figure 7 shows that the outline of cartridge perimeter 702 does not contain studs 406 within said perimeter. This is inconsistent with Figures 2 and 3, which show that the cartridge perimeter 202 and 302 does contain studs within said perimeter.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:
Figure 5: “510”
Figure 9: “D1” and “D2”
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 7, the limitation “an inner edge of the cartridge perimeter” is indefinite. According to Google Dictionary, a “perimeter” is defined as “the continuous line forming the boundary of a closed geometric figure”. It is not understood how a perimeter, which is a line, can have an inner edge.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Doerr (US 9,328,665 B2).
Regarding claim 1, Doerr teaches (Figure 10 – in conjunction with Figures 4 and 19) a cartridge (formed by left and right “31” in Figure 10), comprising:
a cartridge surface (top surface of 31);
a cartridge perimeter (see annotated Figures 4 and 19 on next page) bordering the cartridge surface;
at least one chute (32) attached (via flange 38) to the cartridge (31);
at least two studs (one shown in Figure 10; labeled “44” in Figure 19) attached to the cartridge (31); and
wherein the cartridge (31) is attached on an inner surface (bottom surface of 29 – Figure 10) of a single-walled combustion liner (29) of an annular combustor (15 – Figure 1) of a gas turbine engine (10 – Figure 1) and spans across an associated feed hole (30) in the single-walled combustion liner (29);
wherein the inner surface of the single-walled combustion liner (29) faces a combustion chamber (15) of the annular combustor (as shown by Figure 19); and
wherein the cartridge perimeter contacts the inner surface of the single-walled combustion liner (29) – (as shown by annotated Figure 19 on next page).

    PNG
    media_image1.png
    642
    625
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    450
    891
    media_image2.png
    Greyscale

However, Doerr does not teach that the at least one chute is integral to the cartridge; and
the at least two studs are integral to the cartridge.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Doerr by forming the at least one chute to be integral to the cartridge and the at least two studs to be integral to the cartridge, since it has been held that “[T]he patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”; In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985), MPEP 2113).
Regarding claim 2, Doerr teaches the invention as claimed and as discussed above for claim 1, and Doerr further teaches (Figure 10) the at least one chute (32) projects into the combustion chamber of the annular combustor (as shown by Figure 10).
Regarding claim 3, Doerr teaches the invention as claimed and as discussed above for claim 1, and Doerr further teaches (Figures 10 and 19) each of the at least two studs (44 – Figure 19) projects through an associated stud hole in the single-walled combustion liner (29) – (since Figures 10 and 19 show the stud going through liner 29, there must exist an associated stud hole in liner 29 for each of the at least two studs 44).
Regarding claim 4, Doerr teaches the invention as claimed and as discussed above for claim 1, and Doerr further teaches (Figure 10) a corresponding bell-mouth inlet (shown by inflow area 33) for each respective one of the at least one chute (32), the corresponding bell-mouth inlet (33) attached (via flange 38) to the cartridge (31), wherein the corresponding bell-mouth inlet (33) projects (via flange 38) from the cartridge surface (top surface of 31) at each respective one of the at least one chute (32) through the associated feed hole (as shown in Figure 4, chute 32 projects through feed hole 30), wherein the corresponding bell-mouth inlet (33) comprises a perimeter equal to, and comprises a cross-sectional shape identical to, that of each respective one of the at least one chute (32) – (since bell-mouth inlet 33 leads into chute 32, the perimeter and cross-section of both must be identical).
However, Doerr does not teach that the corresponding bell-mouth inlet is integral to the cartridge.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Doerr by forming the corresponding bell-mouth inlet to be integral to the cartridge, since it has been held that “[T]he patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”; In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985), MPEP 2113).
Regarding claim 5, Doerr teaches the invention as claimed and as discussed above for claim 4, and Doerr further teaches (Figures 5 and 10) the corresponding bell-mouth inlet (33) for each respective one of the at least one chute (32) comprises a cross-sectional shape selected from the group consisting of round, oval, elliptical, and quasi-elliptical (as shown in Figure 5, bell-mouth inlet 33 is round).
Regarding claim 6, Doerr teaches the invention as claimed and as discussed above for claim 1, and Doerr further teaches (Figure 4) the cartridge perimeter (see annotated Figure 4 on page 6) is larger than the associated feed hole in the single-walled combustion liner (30), and wherein a portion of the inner surface of the single-walled combustion liner (29) is within the cartridge perimeter (as shown by annotated Figure 4 on page 6).
Regarding claim 7, Doerr teaches the invention as claimed and as discussed above for claim 1, except for an inner edge of the cartridge perimeter has a physical dimension equal to a physical dimension of an inner edge of the associated feed hole in the single-walled combustion liner.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Doerr by having a physical dimension of an inner edge of the cartridge perimeter be equal to a physical dimension of an inner edge of the associated feed hole in the single-walled combustion liner, because it would be a matter of design choice to select the physical dimension of an inner edge of the cartridge perimeter to be equal to that of the associated feed hole instead of being of a different value, in order to perform the same function of attaching the cartridge to an inner surface of a single-walled combustion liner. See In re Kuhle, 526 F.2d 533, 555 (CCPA 1975) (use of claimed feature solves no stated problem and presents no unexpected result and “would be an obvious matter of design choice within the skill of the art”).
Additionally, Applicant has failed to provide evidence of criticality for the claimed dimensions of the inner edge of the cartridge perimeter relative to that of the associated feed hole. Paragraphs [0036] and [0038] disclose multiple configurations of physical dimensions of the inner edge of the cartridge perimeter relative to the associated feed hole, but do not provide any criticality for any of these configurations.
Furthermore, Doerr teaches the cartridge provides the chute for multiple feed holes. It is noted that making a part separable, as it is disclosed and claimed in the instant application, was an obvious extension of prior art teachings, In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961), MPEP 2144.04 V C.  In the instant case it would be making one cartridge for each hole.
Regarding claim 8, Doerr teaches the invention as claimed and as discussed above for claim 1, except for the cartridge perimeter having a shape selected from the group consisting of a circle, an oval, an ellipsis, a quasi-ellipsis, and a stadium.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Doerr by configuring the cartridge perimeter to have a shape selected from the group consisting of a circle, an oval, an ellipsis, a quasi-ellipsis, and a stadium, because it would be a matter of design choice to change the shape of the cartridge perimeter, in order to perform the same function of providing a border to the cartridge. See In re Kuhle, 526 F.2d 553, 555 (CCPA 1975) (use of claimed feature solves no stated problem and presents no unexpected result and “would be an obvious matter of design choice within the skill of the art”).
Additionally, Applicant has failed to provide evidence of criticality for the claimed shape of the cartridge perimeter.
Regarding claim 9, Doerr teaches the invention as claimed and as discussed above for claim 1, and Doerr further teaches (Figure 4) the cartridge (31) extends circumferentially along the inner surface of the single-walled combustion liner (29) – (as shown in Figure 4, cartridge 31 extends in the up/down direction, which is the circumferential direction).
Regarding claim 10, Doerr teaches the invention as claimed and as discussed above for claim 1, and Doerr further teaches (Figures 4 and 10) the cartridge (31) is arranged axially along the inner surface of the single-walled combustion liner (29) – (as shown in Figures 4 and 10, cartridge 31 extends in the left/right direction, which is the axial direction.
Regarding claim 11, Doerr teaches the invention as claimed and as discussed above for claim 1, and Doerr further teaches (Figure 5) the cartridge (31) is arranged along the inner surface of the single-walled combustion liner (29) on an acute angle offset (shown by Figure 5) from each of a circumferential axis and an axial forward-aft axis (additionally, there exists a multitude of circumferential axes and axial axes, and any one of these may be chosen to read on the limitations of the claim).
Regarding claim 12, Doerr teaches the invention as claimed and as discussed above for claim 1, and Doerr further teaches (Figure 10) the single-walled combustion liner (29) is an outer single-walled combustion liner (col. 1, ll. 62-66: “The invention permits design of an annular structure for the entire combustion chamber, where the individual mixing air wall elements, which are provided on both the combustion chamber outer wall and the combustion chamber inner wall”).
Regarding claim 13, Doerr teaches the invention as claimed and as discussed above for claim 1, and Doerr further teaches (Figure 10) the single-walled combustion liner (29) is an inner single-walled combustion liner (col. 1, ll. 62-66: “The invention permits design of an annular structure for the entire combustion chamber, where the individual mixing air wall elements, which are provided on both the combustion chamber outer wall and the combustion chamber inner wall”).
Regarding claim 14, Doerr teaches the invention as claimed and as discussed above for claim 1, except for a plurality of holes in the cartridge surface.
It is noted that Doerr teaches (Figure 10) a circumferential slot surrounding chute 32 in the cartridge surface (top surface of 31).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Doerr by separating the circumferential slot surrounding the chute into a plurality of holes, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art (In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961)).
Regarding claim 15, Doerr teaches the invention as claimed and as discussed above for claim 4, except for a plurality of holes in the cartridge surface, wherein the plurality of holes comprise crescent-shaped holes bordering each of the at least one chute.
It is noted that Doerr teaches (Figure 10) a circumferential slot surrounding chute 32 in the cartridge surface (top surface of 31).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Doerr by separating the circumferential slot surrounding the chute into a plurality of crescent-shaped holes (see schematic on next page) bordering each of the at least one chute, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art (In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961)).

    PNG
    media_image3.png
    494
    812
    media_image3.png
    Greyscale

Regarding claim 16, Doerr teaches the invention as claimed and as discussed above for claim 1, and Doerr further teaches (Figures 10 and 19) the cartridge (31) is retained in the single-walled combustion liner (29) by a nut (one shown in Figure 10; element surrounding “44” in Figure 19) on each of the at least two studs (44 – Figure 19).
Regarding claim 17, Doerr teaches the invention as claimed and as discussed above for claim 1, and Doerr further teaches (Figure 4) the cartridge (31) spans across two or more associated feed holes (30) – (as shown by Figure 4).
Regarding claim 18, Doerr teaches the invention as claimed and as discussed above for claim 17, and Doerr further teaches (Figure 10) a bell-mouth inlet (shown by inflow area 33) for each respective one of the at least one chute (32), the bell-mouth inlet (33) attached (via flange 38) to the cartridge (31), wherein the bell-mouth inlet (33) projects (via flange 38) radially outward (up direction) from the cartridge surface (top surface of 31) at each respective one of the at least one chute (32) through the two or more associated feed holes (as shown in Figure 4, chute 32 projects through feed hole 30), 
However, Doerr does not teach that the bell-mouth inlet is integral to the cartridge.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Doerr by forming the bell-mouth inlet to be integral to the cartridge, since it has been held that “[T]he patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”; In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985), MPEP 2113).
Regarding claim 20, Doerr teaches (Figure 10 – in conjunction with Figures 4 and 19) a method of attaching a cartridge (formed by left and right “31” in Figure 10) to a combustion liner (29) of an annular combustor (15 – Figure 1) of a gas turbine engine (10 –Figure 1), the method comprising:
providing a cartridge (31), comprising:
a cartridge surface (top surface of 31);
a cartridge perimeter (see annotated Figures 4 and 19 on page 6) bordering the cartridge surface;
at least one chute (32) attached (via flange 38) to the cartridge (31);
at least two studs (one shown in Figure 10; labeled “44” in Figure 19) attached to the cartridge (31);
contacting the cartridge perimeter with an inner surface (bottom surface of 29 – Figure 10) of the combustion liner (29), wherein the inner surface faces a combustion chamber (15) of the annular combustor (as shown by Figure 19), and wherein each of the at least two studs (44) projects through an associated stud hole in the single-walled combustion liner (29) – (since Figures 10 and 19 show the stud 
fastening a nut (one shown in Figure 10; element surrounding “44” in Figure 19) on each of the at least two studs (44) so as to retain the cartridge (31) in the combustion liner (29);
wherein the combustion liner (29) is a single-walled combustion liner (as shown by Figures 10 and 19).
However, Doerr does not teach that the at least one chute is integral to the cartridge; and
the at least two studs are integral to the cartridge.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Doerr by forming the at least one chute to be integral to the cartridge and the at least two studs to be integral to the cartridge, since it has been held that use of a one piece construction instead of the structure disclosed in the prior art would be merely a matter of obvious engineering choice (In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965)). MPEP 2144.04 V B
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Bagchi (US 2017/0356653 A1).
Regarding claim 19, Bagchi teaches (Figure 2 – in conjunction with Figures 5 and 6) a cartridge (52B), comprising:
a cartridge surface (top surface of 52B);
a cartridge bevel (see annotated Figure 2 on page 16) bordering the cartridge surface;
a cartridge perimeter (formed by rails 53 and 55 in Figures 5 and 6; see also annotated Figure 2 on page 16) bordering the cartridge bevel;
at least one chute (73) integral (shown by common cross sections of elements “52B” and “73”) to the cartridge (52B) ;

wherein the cartridge (52B) is attached on an inner surface (bottom surface of 50) of a single-walled combustion liner (50) of an annular combustor (15) of a gas turbine engine (10 – Figure 1) and spans across an associated feed hole (79) in the single-walled combustion liner (50);
wherein the inner surface of the single-walled combustion liner (50) faces a combustion chamber (15) of the annular combustor (as shown by Figure 2);
wherein the cartridge perimeter contacts the inner surface of the single-walled combustion liner (50) – (as shown by annotated Figure 2 on next page); and
wherein the cartridge surface does not contact the inner surface of the single-walled combustion liner (50) such that a gap is between the inner surface of the single-walled combustion liner (50) and the cartridge surface (as shown by the gap between elements “50” and “52B”).

    PNG
    media_image4.png
    714
    742
    media_image4.png
    Greyscale

However, Bagchi does not teach that the at least two studs are integral to the cartridge.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Bagchi by forming the at least two studs to be integral to the cartridge, since it has been held that “[T]he patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”; In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985), MPEP 2113).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure: see attached form PTO-892 “Notice of References Cited”.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY NG whose telephone number is (571)272-2318. The examiner can normally be reached M-F 9:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 571-272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HENRY NG/               Examiner, Art Unit 3741